Title: From John Adams to David Sewall, 26 November 1821
From: Adams, John
To: Sewall, David



Dear Sir
Montezillo 26. Nov. 1821

Your favour of the 13 Nov has made me laugh and cry almost or quite like an ideot. The epitaph on the greasy tables I have never seen since I read it on the post. Although it must have been a stupid thing I would give an mille for a copy of it. The conflagration of the tables is a proof of the capacity of our country men equal to the inundation of the tea. The actors in both scenes have shown a generalship equal to any of the heroes of the world and a determined faithful secresy that never has been equalled but by the free masons. I never knew or suspected any one of either conspiracy.
I spent six weeks at least in Daltons chamber in calculating eclipses—in conic sections and algebraic equations & sometimes at midnight we went up at on the roof of old Harvard to view with a Tellescope the eclipses of the Sattelites of Jupiter and gaze at the ring of Saturn. We chose Daltons chamber to avoid the noises in the lower entry chamber which were of great annoyance to my chamber if not to yours. Charles Cushing and my chum and some others made an intolerable racket for though Charles was a very clever fellow & turned out much better than I ever expected he was at college very idle and very obstreporous and I was sometimes not much less so in a nother way. When Mr Whitfield preached in Boston I went to Boston to hear him and when I came back, Dalton treated me with some of his exquisite hyson with which his rich father always supplied his only son of which I drank half as many cups as ever Dr Johnson ever drank and by the inpsiration of that tea I repeated Whitfield’s sermons, imitating his voice andgestures as well as I could—and I made as much noise too storys high as Charles and his rabble made below. Pray did you belong to our play reading club? You were one of the actors in the tragedy of the Brothers before the Cambridge ladies) Though these are juvenile frivolities—Haec enim memenisse juravit.
The Consolato del mare is the only monument of a general conventional law of nations in the history of mankind. That book was solemnly sworn to be observed by the kings of France Spain the emperor of Germany & most of the sovreigns of Europe. England was not a commercial or a maratime importance power sufficient to be thought at that time worthy of the association Since that period the law of nations has been regulated by treaties between particular nations. It has now become a chaos and of late years its eternal principles of justice have been violated at pleasure by every nation except our own
I am as ever your friend,
J A.